Exhibit 10.5
 
PURCHASE AGREEMENT
 
This PURCHASE AGREEMENT (“Agreement”) is made as of the 12th day of March, 2013
by and between AVRA Surgical Robotics, Inc., a Delaware corporation (the
“Company”) and the investor set forth on the signature page affixed hereto (the
“Investor”).
 
RECITALS
 
WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act; and
 
WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and subject to the
conditions stated in this Agreement, an aggregate of 117,371 shares
(collectively, the “Shares”) of the Company’s common stock, par value $0.0001
per share (together with any securities into which such shares may be
reclassified, whether by merger, charter amendment or otherwise, the “Common
Stock”) at a purchase price of $2.13 per Share (the “Per Share Purchase Price”).
 
NOW THEREFORE, in consideration of the mutual promises made herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Definitions.  For the purposes of this Agreement, the following
terms shall have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Buy-In” has the meaning set forth in Section 7.4.
 
“Closing” has the meaning set forth in Section 2.
 
“Closing Date” has the meaning set forth in Section 3.
 
“Common Stock” has the meaning set forth in the recitals.
 
“Company” has the meaning set forth in the preamble.
 
 
1

--------------------------------------------------------------------------------

 
 
“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after commercially
practicable due inquiry.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Disclosure Schedules” has the meaning set forth in Section 4.
 
“EMA” has the meaning set forth in Section 4.27.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“FDA” has the meaning set forth in Section 4.27.
 
“GAAP” has the meaning set forth in Section 4.18.
 
“Governmental Permits” has the meaning set forth in Section 4.13.
 
“Intellectual Property” has the meaning set forth in Section 4.15.
 
“Investor” has the meanings set forth in the preamble.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the legality or enforceability of this Agreement or (iii) the ability of
the Company to perform its obligations under this Agreement.
 
“Per Share Purchase Price” has the meaning set forth in the recitals.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Regulated Product” has the meaning set forth in Section 4.27.
 
“Regulation D” has the meaning set forth in the recitals.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“SEC” has the meaning set forth in the recitals.
 
 
2

--------------------------------------------------------------------------------

 
 
“SEC Filings” has the meaning set forth in Section 4.6.
 
“Securities” means the Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Shares” has the meaning set forth in the recitals.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
“10-K” has the meaning set forth in Section 4.6.
 
“Transfer Agent” has the meaning set forth in Section 7.4.
 
2.           Purchase and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, on the Closing Date (as defined below), the
Investor shall purchase, and the Company shall sell and issue to the Investor,
the Shares in exchange for payment as specified in Section 3 below of an
aggregate purchase price equal to the Per Share Purchase Price multiplied by the
number of Shares to be purchased by the Investor (the “Closing”).
 
3.           Closing. Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investor, the parties
hereto shall effect the Closing by the Investor delivering in same day funds an
amount equal to the purchase price to be paid by the Investor for the Shares as
set forth in Section 2 and the Company causing its transfer agent to issue the
Shares in book entry form to the Investor (or if the Company so elects, issuing
a share certificate to the Investor within five (5) Business Days of the
Closing) (the date on which the Closing occurs, the “Closing Date”).  The
Closing shall take place either at the offices of [    ], electronically via
electronic mail or facsimile or at such other location and on such other date as
the Company and the Investor shall mutually agree.
 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”) or in
the SEC Filings of the Company:
 
4.1           Organization, Good Standing and Qualification.  The Company’s only
Subsidiary is MIS-Robotics GmbH. The Company has been duly organized and is
validly existing as corporation in good standing under the laws of the State of
Delaware.  The Company is duly qualified to do business and is in good standing
as a foreign corporation in each jurisdiction in which its ownership or lease of
property or the conduct of its business require such qualification and has all
corporate power and authority necessary to own or hold its properties and to
conduct the business in which it is engaged, except where the failure to so
qualify or have such power or authority would not have, singly or in the
aggregate, or could not reasonably be expected to have a Material Adverse
Effect.
 
 
3

--------------------------------------------------------------------------------

 
 
4.2           Authorization.  The Company has full corporate power and authority
to enter into this Agreement and has taken all requisite action on the part of
the Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of this Agreement, (ii) the authorization
of the performance of all obligations of the Company hereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Shares.  This Agreement has been duly executed by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.
 
4.3           Capitalization.  Schedule 4.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities exercisable for,
or convertible into or exchangeable for any shares of capital stock of the
Company.  All of the issued and outstanding shares of the Company’s capital
stock have been duly authorized and validly issued.  No Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  Except as contemplated by this Agreement and as
described on Schedule 4.3, as of the date of this Agreement, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind. Except as described on
Schedule 4.3, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  Except as set forth herein, no Person has the
right to require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.
 
The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investor) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.
 
The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.
 
4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investor), except
for restrictions on transfer set forth in this Agreement or imposed by
applicable securities laws.
 
 
4

--------------------------------------------------------------------------------

 
 
4.5           Consents.  The execution, delivery and performance by the Company
of this Agreement and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filing a Form D with the SEC and filings
that have been made pursuant to applicable state securities laws, post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods.
 
4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investor through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 (as amended prior to the date hereof, the “10-K”), and all
other reports filed by the Company pursuant to the Exchange Act since the filing
of the 10-K and prior to the date hereof (collectively, the “SEC Filings”).  The
SEC Filings are the only filings required of the Company pursuant to the
Exchange Act for such period.  The SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole, as of the dates such filings were filed with the
SEC.
 
4.7           Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes.
 
4.8           No Material Adverse Change.  Since September 30, 2012, except as
identified and described in the SEC Filings or as set forth on Schedule 4.8,
there has not been:
 
(a)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2012, except for changes in the ordinary course
of business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;
 
(b)           any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;
 
(c)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary; or
 
(d)           any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.
 
4.9           SEC Filings.  At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the
Exchange Act and did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.
 
 
5

--------------------------------------------------------------------------------

 
 
4.10           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of this Agreement by the Company and the issuance and
sale of the Securities will not result in the creation or imposition of any
lien, charge or encumbrance upon any of the assets of the Company or any
Subsidiary pursuant to the terms or provisions of, or result in a breach or
violation of any of the terms or provisions of, or conflict with or constitute a
default under, or give any party a right to terminate any of its obligations
under, or result in the acceleration of any obligation under, (i) the
certificate or articles of incorporation or by-laws of the Company or any
Subsidiary, (ii) any indenture, mortgage, deed of trust, voting trust agreement,
loan agreement, bond, debenture, note agreement or other evidence of
indebtedness, lease, contract or other agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
or any of their properties is bound or affected, or (iii) violate or conflict
with any judgment, ruling, decree, order, statute, rule or regulation of any
court or other governmental agency or body applicable to the business or
properties of the Company or any Subsidiary, except as to (ii) and (iii) above
for such breaches, violations or defaults which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
4.11           Tax Matters.  The Company and its Subsidiaries (i) have timely
filed all necessary federal, state, local and foreign tax returns, and all such
returns were true, complete and correct, (ii) have paid all federal, state,
local and foreign taxes, assessments, governmental or other charges due and
payable for which the Company or any Subsidiary is liable, including, without
limitation, all sales and use taxes and all taxes which the Company or any
Subsidiary is obligated to withhold from amounts owing to employees, creditors
and third parties, and (iii) does not have any tax deficiency or claims
outstanding or assessed or, to the best of its knowledge, proposed against the
Company or any Subsidiary, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this Section 4.11 that would not, singularly or
in the aggregate, have a Material Adverse Effect.  Neither the Company nor any
Subsidiary has engaged in any transaction which is a corporate tax shelter or
which could be characterized as such by the Internal Revenue Service or any
other taxing authority.  The accruals and reserves on the books and records of
the Company and its Subsidiaries in respect of tax liabilities for any taxable
period not yet finally determined are adequate to meet any assessments and
related liabilities for any such period, and since December 31, 2010, neither
the Company nor any Subsidiary has incurred any liability for taxes other than
in the ordinary course.
 
4.12           Title to Properties.  Except as disclosed in the SEC Filings, the
Company and its Subsidiaries have good and marketable title in fee simple to, or
have valid rights to lease or otherwise use, all items of real or personal
property which are material to the business of the Company or any Subsidiary, in
each case free and clear of any material liens, encumbrances, security
interests, claims and defects and all of the leases and subleases material to
the business of the Company or any Subsidiary, and under which the Company or
any Subsidiary holds properties described in the SEC filings, are in full force
and effect.
 
4.13           Certificates, Authorities and Permits.  The Company and its
Subsidiaries are development stage companies that intend to acquire and possess
all licenses, certificates, authorizations, permits, consents, orders, approvals
and authorizations to be issued by, and declarations and filings with, the
appropriate local, state, federal or foreign regulatory agencies or bodies,
including, without limitation, the FDA and any agency of any foreign government
and any other foreign regulatory authority exercising authority comparable to
that of the FDA (including any non-governmental entity whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), which are necessary or desirable for the ownership of its properties
or the conduct of its business (collectively, the “Governmental Permits”) as the
products of the Company and its Subsidiaries are developed and such Governmental
Permits are required.  Neither the Company nor any Subsidiary has received
notification of any revocation or modification (or proceedings related thereto)
of any such Governmental Permit and the Company has no reason to believe that
any such Governmental Permit currently in effect will not be renewed.
 
 
6

--------------------------------------------------------------------------------

 
 
4.14           Labor Matters.
 
(a)           Neither the Company nor any Subsidiary is a party to or bound by
any collective bargaining agreements or other agreements with labor
organizations.  Neither the Company nor any Subsidiary has violated in any
material respect any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours.
 
(b)           (i) There are no labor disputes existing, or to the Company's
Knowledge, threatened, and (ii) to the Company’s Knowledge, the Company and its
Subsidiaries enjoys good labor and employee relations with their employees and
labor organizations.
 
(c)           The Company and its Subsidiaries are, and at all times have been,
in compliance in all material respects with all applicable laws respecting
employment (including laws relating to classification of employees and
independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization.
 
4.15           Intellectual Property.  The Company and its Subsidiaries
are  development stage companies that are developing products, and which own or
possess the right to use all patents, trademarks, trademark registrations,
service marks, service mark registrations, trade names, copyrights, licenses,
inventions, software, databases, know-how, Internet domain names, trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business of
the Company and its Subsidiaries as currently conducted to date, and neither the
Company nor any Subsidiary is aware of any claim to the contrary or any
challenge by any other person to the rights of the Company or any Subsidiary
with respect to the foregoing except for those that could not have a Material
Adverse Effect.  To the Company’s Knowledge, the business of the Company and its
Subsidiaries as now conducted and as proposed to be conducted does not and will
not infringe or conflict with any valid and enforceable patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses or other
Intellectual Property or franchise right of any Person; and, if found to so
infringe or conflict, would not do so in a manner or to an extent that it could
have a Material Adverse Effect.  No claim has been made against the Company or
any Subsidiary alleging the infringement by the Company or any Subsidiary of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any Person.  The
Company and its Subsidiaries have taken all reasonable steps to protect,
maintain and safeguard its rights in all Intellectual Property, including the
execution of appropriate nondisclosure and confidentiality agreements.  The
consummation of the transactions contemplated by this Agreement will not result
in the loss or impairment of or payment of any additional amounts with respect
to, nor require the consent of any other Person in respect of, the right of the
Company or any Subsidiary to own, use or hold for use any of the Intellectual
Property as owned, used or held for use in the conduct
 
 
7

--------------------------------------------------------------------------------

 
 
of the businesses as currently conducted.  With respect to the use of the
software in the business of the Company or any Subsidiary as it is currently
conducted, neither the Company nor any Subsidiary has experienced any material
defects in such software including any material error or omission in the
processing of any transactions other than defects which have been corrected, and
to the Company’s Knowledge, no such software contains any device or feature
designed to disrupt, disable, or otherwise impair the functioning of any
software or is subject to the terms of any “open source” or other similar
license that provides for the source code of the software to be publicly
distributed or dedicated to the public.  The Company and its Subsidiaries have
at all times complied with all applicable laws relating to privacy, data
protection, and the collection and use of personal information collected, used,
or held for use by the Company or any Subsidiary in the conduct of the business
of the Company or any Subsidiary.  No claims have been asserted or threatened
against the Company or any Subsidiary alleging a violation of any person’s
privacy or personal information or data rights and the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any law related to privacy, data protection, or the collection and
use of personal information collected, used, or held for use by the Company or
any Subsidiary in the conduct of the business of the Company or any
Subsidiary.  The Company and its Subsidiaries take reasonable measures to ensure
that such information is protected against unauthorized access, use,
modification, or other misuse.
 
4.16           Environmental Matters.  The Company and its Subsidiaries are in
compliance with all foreign, federal, state and local rules, laws and
regulations relating to the use, treatment, storage and disposal of hazardous or
toxic substances or waste and protection of health and safety or the environment
which are applicable to its business, except where the failure to comply would
not, singularly or in the aggregate, have a Material Adverse Effect.
 
4.17           Litigation.  There are no pending actions, suits or proceedings
against or affecting the Company or any Subsidiary or any of their properties;
and to the Company’s Knowledge, no such actions, suits or proceedings are
threatened or contemplated.  Neither the Company nor any Subsidiary or any
director or executive officer thereof, is or since December 31, 2011 has been
the subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company, any Subsidiary
or any current or former director or executive officer of the Company or any
Subsidiary.
 
4.18           Financial Statements.  The financial statements, together with
the related notes and schedules, included or incorporated by reference in each
SEC filing fairly present, in all material respects, the financial position and
the results of operations and changes in financial position of the Company and
other consolidated entities at the respective dates or for the respective
periods therein specified.  Such statements and related notes and schedules have
been prepared in accordance with the generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the SEC filings.  The financial statements,
together with the related notes and schedules, included or incorporated by
reference in the SEC filings comply in all material respects with the Securities
Act or the Exchange Act.  All disclosures contained in the SEC filings regarding
“non-GAAP financial measures” (as such term is defined in the Exchange Act)
comply with Regulation G of the Exchange Act and Item 10 of Regulation S-K under
the Securities Act, to the extent applicable.
 
 
8

--------------------------------------------------------------------------------

 
 
4.19           [INTENTIONALLY OMITTED].
 
4.20           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company or any Subsidiary.
 
4.21           Private Placement.  Assuming the accuracy of the representations
and warranties made by the Investor herein, the offer and sale of the Securities
to the Investor as contemplated hereby is exempt from the registration
requirements of the Securities Act.
 
4.22           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.
 
4.23           Transactions with Affiliates.  Except as set forth in Schedule
4.23, none of the officers or directors of the Company or any Subsidiary and, to
the Company’s Knowledge, none of the employees of the Company or any Subsidiary
is presently a party to any transaction with the Company or any Subsidiary
(other than as holders of stock options and/or warrants, and for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Company’s
Knowledge, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
 
4.24           Internal Controls.  The Company and its Subsidiaries maintain a
system of internal accounting and other controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
 
9

--------------------------------------------------------------------------------

 
 
4.25           Disclosures.  Investor has signed a non-disclosure agreement, and
as a result, the Company, its Subsidiaries and Persons acting on their behalf
have  provided the Investor or its agents or counsel with certain information
that constitutes or might constitute material, non-public information, other
than the terms of the transactions contemplated hereby.  The Company understands
and confirms that the Investor will rely on the information disclosed under such
non-disclosure agreement  in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company and its Subsidiaries, their respective businesses
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, is true and correct and does not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that the Investor has
not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 5 hereof.
 
4.26           Regulation M Compliance.  The Company has not, and to the
Knowledge of the Company, no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company.
 
4.27           FDA.  The Company and its Subsidiaries do not manufacture,
package, label, test, distribute, sell, and/or market any  product subject to
the jurisdiction of the U.S. Food and Drug Administration (“FDA”) or European
Medicines Agency (“EMA”).   There is no pending, completed or, to the Company’s
Knowledge, threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA, EMA, or any other governmental entity.
 
5.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:
 
5.1           Organization and Existence.  Such Investor is a duly organized,
validly existing corporation, limited partnership or limited liability company
in good standing under the laws of the state of its organization and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.
 
5.2           Authorization.  The execution, delivery and performance by such
Investor of the this Agreement has been duly authorized by all necessary action
and constitutes the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally, and the Investor has full right and power to perform pursuant
to this Agreement and make an investment in the Company.  The consummation of
the transactions contemplated hereby by the Investor will not result in a
violation of or conflict with any law or its charter or other organizational
documents or any order, judgment, injunction, agreement or controlling document
to which the Investor is a party or by which it is bound.  The Investor has full
power and authority to execute and deliver this Agreement and to carry out the
provisions hereof and to purchase and hold the Shares, This Agreement has been
duly executed and delivered on behalf of the Investor.
 
 
10

--------------------------------------------------------------------------------

 
 
5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the Securities Act, and such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the Securities Act, without prejudice,
however, to such Investor’s right at all times to sell or otherwise dispose of
all or any part of such Securities in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by such Investor to hold the Securities for any period of
time.  Such Investor is not a broker-dealer registered with the SEC under the
Exchange Act or an entity engaged in a business that would require it to be so
registered.
 
5.4           Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.
 
5.5           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  The
Investor has reviewed copies of the SEC Filings, all of which are available for
review at www.sec.gov.  The Investor further acknowledges that it is familiar
with the contents of such SEC Filings.  Such Investor acknowledges receipt of
copies of the SEC Filings.  Neither such inquiries nor any other due diligence
investigation conducted by such Investor shall modify, limit or otherwise affect
such Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.
 
5.6           Restricted Securities.  None of the Shares are registered under
the Securities Act, or any state securities laws. The Investor acknowledges that
the Shares have not been recommended by any US Federal or State securities
commission or regulatory authority and that no such authority has confirmed the
accuracy or determined the adequacy of this Agreement. The Investor understands
that the offering and sale of the Shares is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) thereof and, if
deemed advisable by the Company, the provisions of Regulation D promulgated
thereunder, based, in part, upon the representations, warranties and agreements
of the Investor contained in this Agreement. The Investor understands that the
Shares may not be sold, transferred or otherwise disposed of without
registration under the Securities Act or an exemption therefrom.
 
5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following legend:
 
 
11

--------------------------------------------------------------------------------

 
 
(a)           “The securities represented hereby have not been registered with
the Securities and Exchange Commission or the securities commission of any state
in reliance upon an exemption from registration under the Securities Act of
1933, as amended, and, accordingly, may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold without restriction pursuant to
Rule 144, or (iii) such transfer may lawfully be made without registration under
the Securities Act of 1933, as amended, and in the case of (ii) or (iii) above,
an opinion of counsel acceptable to the Company has been obtained confirming the
ability to transfer.”
 
(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.
 
5.8           Accredited Investor.  At the time such Investor was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.
 
5.9           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, any Subsidiary for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.
 
5.10           Non-Reliance. In evaluating the suitability of an investment in
the Company, the Investor has not relied upon any representation or other
information (oral or written) other than as stated in the SEC Filings, this
Agreement or as contained in documents so furnished to the Investor or its
advisors, if any, by the Company in writing. The Investor is not relying on the
Company, or any of its employees or agents with respect to the legal, tax,
economic and related considerations of an investment in any the Shares and the
Investor has relied on the advice of, or has consulted with, only its own
advisors.
 
5.11           No General Solicitation. The Investor is unaware of, is in no way
relying on, and did not become aware of the offering of the Shares through or as
a result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television, radio or over the Internet, in connection with the offering and sale
of the Shares and is not purchasing the Shares as a result of any seminar or
meeting to which the Investor was invited by, or any solicitation of a
subscription by, a person not previously known to the Investor in connection
with investments in securities generally.
 
5.12           Investor Suitability. The Investor understands and agrees that
purchase of the Shares is a high risk investment and the Investor is able to
afford an investment in a speculative venture having the risks and objectives of
the Company and its Subsidiaries and has adequate means of providing for the
Investor’s current financial needs and foreseeable contingencies and has no need
for liquidity from its investment in the Shares for an indefinite period of
time.  The Investor must bear the substantial economic risks of the investment
in the Shares indefinitely because none of the Shares may be sold, hypothecated
or otherwise disposed of unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration is
available.  The investment is a suitable one for the Investor.
 
 
12

--------------------------------------------------------------------------------

 
 
5.13           Specific Purpose. The Investor as an entity represents that it
was not formed for the specific purpose of acquiring the Shares,
 
5.14           Purchase Price.  The Investor also acknowledges that the Company
may repurchase or issue and sell shares of the Common Stock of the Company at a
per share purchase price that may be less than or greater than the Purchase
Price paid for the Shares and such Investor has had the opportunity to consult
with its Advisors with respect to the tax implications regarding the purchase of
the Shares.
 
6.           Conditions to Closing.
 
6.1           Conditions to the Investor’s Obligations. The obligation of the
Investor to purchase Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor:
 
(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.
 
(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities, all of which shall be in full force
and effect.
 
(c)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated
hereby.
 
(d)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b), and (c) of this Section 6.1.
 
6.2           Conditions to Obligations of the Company. The Company’s obligation
to sell and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
 
13

--------------------------------------------------------------------------------

 
 
(a)           The representations and warranties made by the Investor in Section
5 hereof shall be true and correct in all material respects when made, and shall
be true and correct in all material respects on the Closing Date with the same
force and effect as if they had been made on and as of said date.
 
(b)           The Investor shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.
 
7.           Covenants and Agreements of the Company.
 
7.1           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor.
 
7.2           Insurance.  The Company shall provide a full, true and correct
copy of its current directors’ and officers’ insurance as in effect as of the
date hereof, within sixty (60) Business Days of the Closing.
 
7.3           Registration Rights.  In the event the Company grants “piggyback”
or Form S-3 registration rights to any holder of Common Stock after the date
hereof, the Company agrees to provide the Investor with the same registration
rights by means of signing the agreement pursuant to which such rights are
granted.
 
7.4           Removal of Legends.  In connection with any sale or disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the Securities Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, the Company shall cause the transfer agent for the Common Stock
(the “Transfer Agent”) to issue replacement certificates representing the
Securities sold or disposed of without restrictive legends or update the book
entry for such Shares to remove any restrictions.  Upon the earlier of (i)
registration for resale or (ii) sale of the Shares pursuant to Rule 144, the
Company shall  deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends (or remove the restrictive notation in the case of book entry
shares) upon receipt by such Transfer Agent of the legended certificates for
such shares in the case of certificated Shares, together with, if such legend is
being removed pursuant to Rule 144, a customary representation by the Investor
that Rule 144 applies to the shares of Common Stock represented thereby. The
Investor understands and acknowledges that Rule 144 is not available to the
Investor in connection with the sale of the Shares or any other holders of
shares of Common Stock of the Company until one year following the date on which
Form 10 information is filed with the SEC, or such other term as the SEC may
provide from time to time.  With respect to the removal of legends or
restrictive notations from Shares registered for resale, the Investor agrees
with the Company that if Shares are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares or restrictive
 
 
14

--------------------------------------------------------------------------------

 
 
notations for book entry Shares as set forth in this Section 7.4 is predicated
upon the Company’s reliance upon this understanding.  From and after the earlier
of such dates, upon the Investor’s written request, the Company shall promptly
cause certificates evidencing the Investor’s Securities to be replaced with
certificates which do not bear such restrictive legends or cause the Transfer
Agent to update the book entry to remove any restrictive notation, as
applicable.  When the Company is required to cause an unlegended certificate to
replace a previously issued legended certificate or remove a restrictive
notation from book entry Shares, if: (1) the unlegended certificate is not
delivered to an Investor within five (5) Business Days of submission by that
Investor of a legended certificate and supporting documentation to the Transfer
Agent as provided above or the restrictive legend is not removed and (2) prior
to the time such unlegended certificate or confirmation of removal of the
restrictive notation is received by the Investor, the Investor, or any third
party on behalf of such Investor or for the Investor’s account, purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of shares represented by such certificate
or book entry (a “Buy-In”), then the Company shall pay in cash to the Investor
(for costs incurred either directly by such Investor or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Investor as a result of the sale to which such Buy-In
relates.  The Investor shall provide the Company written notice indicating the
amounts payable to the Investor in respect of the Buy-In.
 
7.5           Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of the Investor. The Company shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to qualify the Securities for, sale to the
Investor at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of the Investor.
 
8.           Survival and Indemnification.
 
8.1           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.
 
8.2           Indemnification.  The Company agrees to indemnify and hold
harmless the Investor and its Affiliates and their respective directors,
officers, trustees, members, managers, employees and agents, and their
respective successors and assigns, from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under this Agreement, and will reimburse any such Person
for all such amounts as they are incurred by such Person.
 
 
15

--------------------------------------------------------------------------------

 
 
8.3           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
9.           Miscellaneous.
 
9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable, provided, however, that, after the Closing Date, the Investor may
assign its rights and delegate its duties hereunder in whole or in part to an
Affiliate or to a third party acquiring some or all of its Securities in a
transaction complying with applicable securities laws without the prior written
consent of the Company.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, and the term
“Company”, in reference to obligations to be performed after the effective date
of such transaction, shall be deemed to refer to such Person and the term
“Shares”, in reference to obligations to be performed after the effective date
of such transaction, shall be deemed to refer to the securities received by the
Investor in connection with such transaction.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile or by email in .pdf form, which shall be deemed an
original.
 
9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:
 
If to the Company:
 
Avra Surgical Robotics, Inc.
c/o Stamell & Schager, LLP
1 Liberty Plaza, 35th Floor
New York, NY 10006
Attention:  Jared Stamell
Fax: 212-566-4061With a copy to:
 
David N. Feldman, Esq.
Richardson & Patel LLP
405 Lexington Avenue, 49th Floor
New York, NY 10174
Fax:  (917) 677-8165
 
If to the Investor:
 


 
With a copy to:
 
9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement, the party or parties which do not prevail in
such proceedings shall pay the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
 
17

--------------------------------------------------------------------------------

 
 
9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Securities purchased under this
Agreement at the time outstanding, each future holder of all such Securities,
and the Company.
 
9.7           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.
 
9.8           Entire Agreement.  This Agreement, including the Disclosure
Schedules, constitutes the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.
 
9.9           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.10           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
[Signature page follows]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Purchase Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.
 

The Company: AVRA SURGICAL ROBOTICS, INC.                        
By:
      Name:  Barry Cohen     Title: Chief Executive Officer          

 

The Investor:              
By:
      Name:       Title:            

 
 
 
 
 
19

--------------------------------------------------------------------------------